DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on January 28, 2021. Claims 1 and 12 have been amended. Claims 2-4 and 15-19 have been canceled without prejudice. Claim 20 has been withdrawn. Claims 1 and 5-14 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rotzoll et al., (US Publication, US 2018/0197471 A1), hereinafter refer to as Rotzollin in view of Glidden et al., (US Publication, US 2011/0284920 A1), hereinafter refer to as Glidden and Ishida et al., (US Publication, US 2013/0219714 A1), hereinafter .

    PNG
    media_image1.png
    330
    581
    media_image1.png
    Greyscale
/’’’’’’’’’                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
          Regarding Claim 1, Rotzoll discloses a circuit for providing pulsed power (PWM digital-drive display system, 10, line 1, section 0079) to a solid-state light emitting device (lighting pixel, 20, fig.11) configured to emit one or more light pulse (the light emitting device is driven by a driver circuit of 26, which is a PWM, section 0073), the circuit comprising: 
a plurality of electrical components (as shown in fig.11, such as controller 70, selector 60, etc. or line 16, section 0112), wherein at least one of the components is a bare die (lines 1-5, section 0082); and 
one or more electrical conductors (section 0112) connecting the components, the electrical conductor being configured to carry  one or more current pulse (the current pulses are generated by the PWM, 26, section 0073) to power the solid-state illuminator (the interconnections 66 carries constant current from 26 which is within 40 to power the 
         But Rotzoll fails to specifically disclose wherein the electrical components include a MOS gated thyristor (MGT) as claimed. 
          However Glidden teaches of a circuit for switch application (lines 1-2, section 0006) wherein the switch can be MOS gated thyristor in purpose of turning-on quickly. Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Rotzoll’s with MOS-gated thyristor because Glidden provides the motivation that using MOS-gated thyristor in a pulsed power system can have fast turn-on time and low resistance (section 0006).
             Neither Rotzoll nor Glidden specifically disclose or teaches wherein the electrical conductor includes a first portion located on or over the first side of the substrate and a second portion located on or over the second side of the substrate, the first portion being configured to carry the current in a first direction and the second portion being configured to carry the current in a second direction opposite to the first direction as claimed. 
            However Ishida teaches of a wiring board circuit (as shown in figs.1 and 4A), wherein the board comprising a generally planar substrate (20, fig.1 or fig.2) with electrical conductor wherein the electrical conductor includes a first conductive portion 
         None of Rotzoll, Glidden or Ishida specifically discloses or teaches wherein the substrate is a co-fired ceramic substrate as claimed. However Chen teaches of a circuit with a substrate wherein the substrate can be a co-fired ceramic substrate (lines 10-12, section 39). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Rotzoll’s in view of Glidden’s and Ishida’s substrate with Chen’s, which is considered as a design choice based upon an actual design requirement so that the various designs of circuit may be satisfied; furthermore, it would have been obvious to implement the substrate of 
         Regarding claim 5, the circuit of claim 1, Chen further teaches of a circuit with a substrate wherein the substrate is a high temperature co-fired ceramic (HTCC) substrate (lines 10-12, section 39). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Rotzoll’s in view of Ishida’s substrates with Chen’s, which is considered as a design choice based upon an actual design requirement so that the various designs of circuit may be satisfied; furthermore, it would have been obvious to implement the substrate of Chen in order to improve mechanical strength and thermal conductivity as suggested by Chen (section 0039).
          Regarding Claim 6, the circuit of claim 1, Rotzoll further discloses wherein the electrical conductor is a metal foil (line 6, section 0115).  
          Regarding Claim 9, the circuit of claim 1, Rotzoll further discloses wherein the electrical conductor is a metal layer formed on a substrate (66 is formed on a substrate 42, section 0112, as shown in fig.11).  
          Regarding Claim 10, the circuit of claim 1, Rotzoll further discloses the circuit further including the solid-state light emitting device, wherein the solid-state light emitting device is selected from the group consisting of a laser diode, a light emitting diode (LED), a vertical surface cavity emitting laser (VCSEL), an edge emitting laser diode, one or more bars of laser diodes, one or more arrays of VCSELs, one or more arrays of LEDs, and any suitable combination of the foregoing (the emitters are LED, line 3 from bottom up, section 0019).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rotzoll in view of Glidden, Ishida and Chen, as applied to claim 1 above, and further in view of Chowdhury, US Publication, US 2017/0174419 A1, hereinafter refer to as Chowdhury.
         Regarding claim 7, the circuit of claim 1, Rotzoll in view of Glidden, Ishida and Chen discloses and teaches of a circuit for providing pulsed power to a lighting device with a plurality of electrical components mounted on a substrate wherein the at least one of the components is electrical conductor as shown above. But none of them specifically disclose wherein the electrical conductor is a metal selected from the group consisting of copper, silver, gold, silver-plated copper, and any suitable combination of the foregoing as claimed. However Chowdhury teaches of an integrated circuit comprising electrical conductor wherein the electrical conductor is a metal selected from the group consisting of copper, silver, gold, and their alloys (section 0027). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Rotzoll’s in view of Glidden’s, Ishida’s and Chen’s conductor with Chowdhury’s, which is considered as a design choice based upon an actual design requirement so that the various designs of circuit may be satisfied; furthermore, it would have been obvious to implement the material of Chowdhury in order to improve mechanical strength and thermal conductivity as suggested by Chowdhury.
7.      Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rotzoll in view of Glidden, Ishida and Chen, as applied to claim 1 above, and further in view of Hancock et al., US Publication, US 2010/0121318 A1, hereinafter refer to as Hancock.
Regarding claim 8, the circuit of claim 1, Rotzoll in view of Glidden, Ishida and Chen discloses and teaches of a circuit for providing pulsed power to a lighting device with a plurality of electrical components mounted on a substrate wherein the at least one of the components is electrical conductor as shown above. But none of them specifically disclose wherein the electrical conductor has a thickness of five skin depths or less, based on the self-resonant frequency of the circuit as claimed. However Hancock teaches of a circuit comprising electrical conductor wherein the electrical conductor has a thickness of five skin depths or less, based on the self-resonant frequency of the circuit (section 0165). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Rotzoll’s in view of Glidden’s, Ishida’s and Chen’s conductor with Hancock’s thickness because Hancock provides the motivation that it is preferable for the thickness of the conductor to be at least several skin depths, for an example, 5 skin depths, in order to ensure that a high proportion of the electromagnetic field will propagate inside the structure and conduction loss can be minimized (section 0165).
8.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rotzoll in view of Glidden, Ishida and Chen, as applied to claim 1 above, and further in view of Chang et al., US Publication, US 2012/0141823 A1, hereinafter refer to as Chang.
         Regarding claim 11, the circuit of claim 1, Rotzoll in view of Glidden, Ishida and Chen discloses and teaches of a circuit for providing pulsed power to a lighting device as shown above. But none of them specifically disclose wherein the current is 4000 amps or more as claimed. However Chang teaches of a circuit comprising a pulse power for providing pulse current to the circuit (line 3, section 0016) wherein the current .
9.       Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Rotzoll, and in further view of Glidden.

    PNG
    media_image2.png
    512
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    436
    553
    media_image3.png
    Greyscale


         Regarding claim 12, Ishida discloses an apparatus for providing power to a solid-state illuminator configured to emit one or more light pulse (section 0065), comprising: 
a generally planar substrate (20, fig.1 or 4A) having a first planar side opposing a second planar side (upper and lower sides as shown in fig.1 or 4A); 
one or more first electrical components mounted on the first planar side of the substrate (as shown in fig.1); 
one or more second electrical components mounted on the second planar side of the substrate (as shown in fig.1); 
one or more conductors (such as 72, 92, 82 or 102, fig.1), connecting the first electrical components and the second electrical components (the components are connecting by the conductors in the two surfaces and the through holes, as shown in fig.1), for carrying one or more current pulses (the current wave, or the noise can form a certain pulse as stated in section 0091) to power the solid-state illuminator (as shown in fig.4A), wherein the solid-state illuminator is configured to illuminate a scene or pump a laser by emitting the light pulse in response to the current pulse (the device emits the laser beam, section 0065), and wherein the conductor includes a first conductive portion (74, fig.2) extending along at least part of the first planar side of the substrate (74 is extending along the surface of 70 of the first planar side of the substrate 20, fig.2) and a second conductive portion (84, fig.2) extending along at least part of the second planar side of the substrate (84 is on the surface of 80 of the second side of the substrate 20, fig.2), the first conductive portion being configured to carry the current in a first direction extending along the first planar side (as shown in fig.4A) and the second conductive 
          But Ishida fails to specifically disclose wherein at least one of the first electrical components or second electrical components is a bare die and the power is provided for a solid-state light emitting device as claimed.
           However, Rotzoll teaches of a pulse power circuit with a plurality of electrical components wherein at least one of the electrical components is a bare die (lines 1-5, section 0082). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify at least one of the electrical components of Ishida’s with Rotzoll’s because it well known that bare die having smaller size and weight which can reduce the board space with lower inductance and capacitance. And it is more common and popular way to use solid-state light emitting device as lighting source for compact size, power efficiency and longer life.
         Regarding claim 13, the apparatus1 of claim 12, Ishida further discloses wherein the conductor includes a plurality of metal layers (section 0029) formed on the substrate and one or more vias through the substrate providing a current path between the metal layers (as shown in fig.4A).  
         Regarding claim 14, the apparatus1 of claim 12, Ishida further discloses wherein the conductor includes metal foil (copper foil, 202a, 202b, fig.5A) connecting the first and second portions of the conductor (through the through holes, as shown in fig.4A). 
Response to Arguments
10.          Applicant's arguments have been fully considered but they are not persuasive.                   
               I. Applicant asserts that “In no instance does Ishida disclose or suggest…as required by claim 1 (REMARKS, page 6, para. 1, lines 1-5 from bottom up)”. The examiner respectfully disagrees because Ishida teaches of a wiring board circuit (as shown in figs.1 and 4A), wherein the board comprising a generally planar substrate (20, fig.1 or fig.2) with electrical conductor wherein the electrical conductor includes a first conductive portion (74, fig.2) extending along at least part of the first planar side of the substrate (74 is on the surface of 70 of the first side of 20, fig.2) and a second conductive portion (84, fig.2) extending along at least part of the second planar side of the substrate (84 is on and extending on the surface of 80 of the second side of the substrate, fig.2), the first conductive portion being configured to carry the current in a first direction extending along the first planar side and the second conductive portion being configured to carry the current in a second direction extending along the second planar side opposite to the first direction (the power-supply current as shown by the dashed lines in fig.4A). 
                 II. Applicant asserts that “Hancock is non-analogous art…These are two entirely different fields of endeavor (REMARKS, page 7, para. 4, lines 1-8)”. The examiner respectfully disagrees. In response to applicant's argument that Hancock is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 
               III. Applicant asserts that “Chang is non-analogous art…These are two entirely different fields of endeavor (REMARKS, page 8, para. 3, lines 1-8)”. The examiner respectfully disagrees. In response to applicant's argument that Chang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chang is used as combination prior art to a particular problem, the particular value of the current supplying in the circuit to be 4000 amps or more in order to improve mechanical strength and thermal conductivity as suggested by Chang.
              IV. Applicant asserts that “Chowdhury do not cure the deficiencies of Rotzoll, Glidden…with claim 1 (REMARKS, page 8, para. 4, lines 3-5)”. The examiner respectfully disagrees because Ishida teaches of a wiring board circuit (as shown in figs.1 and 4A), wherein the board comprising a generally planar substrate (20, fig.1 or fig.2) with electrical conductor wherein the electrical conductor includes a first conductive portion (74, fig.2) extending along at least part of the first planar side of the substrate (74 is on the surface of 70 of the first side of 20, fig.2) and a second conductive portion (84, fig.2) extending along at least part of the second planar side of the substrate (84 is on and extending on the surface of 80 of the second side of the 
Conclusion
11.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/JIANZI CHEN/Examiner, Art Unit 2844                                                                                                                                                                                                        3/11/2021